Citation Nr: 1311117	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-11 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2012, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial consideration of such evidence by the agency of original jurisdiction.  

FINDING OF FACT

It is as likely as not that the Veteran's prostate cancer is related to his active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Given the favorable disposition of the claim for service connection for prostate cancer, which is a full grant of the benefit sought on appeal, the Board finds that any further discussion of VA's duties to notify and to assist is not necessary. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Also, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable when a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition where lay observation is competent.  

In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
Here, service treatment records shows that, in March 1992, the Veteran was seen for problems of "leaking" urine.  The assessment was yeast inflammation/urethral stricture.  In  April 1992, he was seen with complaints of sharp abdominal pain radiating to the bilateral flanks and pelvis.  A temporary problem list notes that in February 1995 the Veteran had urethral pain.  An April 1995 record notes that the Veteran complained of continual urination.  The Veteran stated he had burning pain after urination and was positive for dribbling.  He was assessed with nongonoccocal urethritis.   In November 1997, the Veteran was seen for left testicle pain.  Symptoms were positive for urinary frequency.  The assessment was epididymo-orchitis versus nongonoccocal urethritis.  In June 2000, the Veteran was seen with complaints of abnormal groin pain.  The Veteran stated that he had abnormal change in one testicle when compared with other and had radiating pain from the testicles towards the groin.  The assessment was epidymitis.  In September 2000, the Veteran was seen for complaints of "hot" feeling at end of his penis.  The assessment was follow-up epididymitis/ STD screen.  In December 2001, the Veteran was seen for complaints of urethral irritation for two days and with yellow discharge.  The assessment was rule-out STD/urethritis.  

An April 2002 self-report of medical history reflects that the Veteran complained of painful urination.  The Veteran explained that he had frequent pain with urination and that the pain was constant.   His PSA was 2.53.   A June 2002 public health evaluation and treatment form notes that the Veteran was seen for symptoms, noted as dysuria.  Physical examination was normal.  Laboratory results were negative or normal, PSA testing was not performed.  No disease was diagnosed.  A July 2002 public health evaluation and treatment form notes that the Veteran contracted nongonoccocal urethritis.  On retirement examination in November 2002, the Veteran's PSA was 3.83.

Post service medical records include a September 2003 Carolina Primary Care medical record reflecting that the Veteran was seen for complaints of a left testicle knot.  In a December 2003 record, it was noted that the Veteran wanted to talk about a prostate examination.  He reported that his dad died of prostate cancer.  It was noted that the Veteran had a positive PSA.  He had no problems with nocturia or stream, negative for pain/weight loss.  
A February 2005 Quest Diagnostics Laboratory report reflects that the Veteran's PSA was 3.1.  It was noted that the findings were discussed with the Veteran's wife, and it was advised that the Veteran recheck his PSA.  It was noted that the Veteran was living/working in Kuwait.  

In a November 2005 letter, D. Epps., M.D. stated that the Veteran has an elevated PSA level and he needed further evaluation.  

In a November 2005 patient information form completed by the Veteran for the Urology Center of Greater Georgia, the Veteran noted that his chief complaint was elevated PSA and pain in the side.  He stated that he had left and right side pain, daily for many hours.  He noted sexual problems, but did not indicate that he had any urination issues.  However, when specifically asked about urinary symptoms, he noted that he had to urinate again less than 2 hours after finishing urinating (frequency) half the time and that he occasionally had to push or strain to begin urination (hesitancy).

On a December 2005 surgical pathology report, it was noted that the Veteran had a PSA of 3.5.  

A January 2006 Radiotherapy Clinics of Georgia record reflects that the Veteran was seen for prostate cancer.  The Veteran's PSA rose to 3.3, which led to a prostate biopsy showing Gleason 6 cancer.  The Veteran had no weakness, weight loss, or skeletal symptoms.  He had not rectal problems.  He had no significant cardiovascular, pulmonary, gastrointestinal, or genitourinary problems.  The impression was T1C prostate cancer.  The Veteran was to participate in their implant program.  

In February 2006, the Veteran underwent a prostate seed implant for prostate cancer.  

In a July 2006 letter from J. B. Benton, M.D. at the Radiotherapy Clinics of Georgia, it was noted that the Veteran three months earlier had a PSA that was 3.64, currently it was 3.10.  
In the Veteran's September 2007 notice of disagreement, he stated that on his November 2002 final examination from service he had an elevated PSA of 3.83.  He was not referred to a urologist because there was not one assigned to the hospital at Fort Bragg.  The Veteran stated that the pathologist, Dr. J. Eaton, stated that, at the level the PSA was at that time, that the cancer was probably already there and that the military should have done a biopsy of the prostate.  

In a letter received from the Veteran in April 2008, he stated that in 2002 and in 2003, the doctors at Fort Bragg told him they were concerned about his PSA.  They wanted to send him to a urologist, but there was no one assigned to Fort Bragg.  He stated that no one ever stated or explained to him about his medical state and that he did not know what a PSA meant.  The Veteran asserted that a 3.6 PSA on his final medical examination from service indicates an infected prostate, swollen prostate, or prostate cancer.  The Veteran contends that this reading in service shows the initial onset of his prostate cancer.  He furthered that prostate cancer takes a slow period of time.  

The Veteran provided testimony during the September 2012 hearing before the undersigned Veterans Law Judge that during service he was treated for problems with urination and the testicle that he contends, essentially, were related to symptoms of prostate cancer.  He reiterated prior assertions that a urologist was not on site and that they just retired him.  It was pointed out by his representative that in 2002 his PSA went from 2.53 to 3.83 on retirement.  After discharge, he stated in 2003 he sought medical assistance for his prostate problem.  He was out of the country in 2004, and he did not receive medical treatment while in Saudi Arabia.  Once he returned he sought medical help for his prostate and that was when a PSA test was run and showed it was still elevated.  

At the September 2012 hearing, the Veteran also submitted additional private medical records dated from March 2007 to October 2012 while he was in Kuwait.  These record show that in March 2007 Dr. L. Joseph noted that the Veteran consulted with him and was totally asymptomatic, but his PSA was 6.6 ng/mL and that he recommended that the Veteran consult with his doctor in the United States.  An undated medical report shows that the Veteran was diagnosed with retention of urine and fibrotic prostate due to prostate cancer radiation therapy.  

The Veteran contends that he had chronic urinary and testicular symptoms in service and in 2002 his PSA results clearly showed that his results were elevated, with a significant increase from 2.53 in early 2002 to 3.83 later in 2002 upon his retirement examination.  In addition, the Veteran contends that he continued to experience the same symptoms after discharge from service for which he sought medical evaluation.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service and thereafter, and lay persons are competent to describe their observations.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Here, the Veteran testified under oath concerning his chronic urinary and testicular symptoms in service, including continued symptomatology in the years following his retirement in February 2003.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his symptoms began during his active service.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  In this regard, the Board refers to the many in-service treatment records documenting the Veteran's relevant complaints, post-service treatment for similar symptoms within 1 year after discharge, and the subsequent diagnosis of prostate cancer based on similar elevated PSA findings to those in service.  Accordingly, the Board finds that the Veteran's post service findings of elevated PSA, and eventual diagnosis of prostate cancer, cannot reasonably be disassociated from his documented in-service treatment for urinary and testicular complaints and elevated PSA.  Of further significance to the Board in this matter are the Veteran's competent and credible assertions that he continued to experience symptoms related to his prostate since his discharge from service and the documentation regarding ongoing concern regarding his elevated PSA.  

In considering the Veteran's competent and credible lay statements regarding the onset and continuity of pertinent symptomatology, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that his prostate cancer had its onset in service. The evidence is in favor of the grant of service connection for prostate cancer.  Service connection for prostate cancer is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2012). 


ORDER

Entitlement to service connection for prostate cancer is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


